Exhibit 10.18

 

March 21, 2012

 

Mr. Michael A. Ribero

850 Arroyo Court

Palo Alto, CA  94306

 

Dear Mike:

 

The purpose of this letter is to memorialize our understanding regarding the
consulting services that you will provide to Tropicana Las Vegas, Inc. (“TLV”).

 

Services:                                                                                               
You will provide consulting services in connection with TLV’s marketing
initiatives which will require that you will spend at least two and a half to
three days each week focused exclusively on TLV’s marketing initiatives.

 

Term:                                                                                                                 
Beginning on January 1, 2012 and continuing thereafter until terminated by TLV
in its sole discretion.

 

Consulting Fee:                                                           
$12,500 per month for January and February 2012.  $25,000 per month for March
2012 and thereafter.  Performance bonuses at TLV’s discretion.

 

Business Expenses:                                       All reasonable business
expenses incurred on behalf of TLV shall be reimbursed.

 

Location:                                                                                             
Palo Alto, CA, with trips to Las Vegas at least every other week and other
locations on an as needed basis.

 

Title:                                                                                                                    
Strategic Advisor, Office of the Chairman

 

I am very much looking forward to working with you on these exciting marketing
initiatives.

 

Warmest regards,

 

 

 

 

 

/s/ Alex Yemenidjian

 

 

 

 

 

Alex Yemenidjian

 

 

--------------------------------------------------------------------------------